Citation Nr: 1329742	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  13-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for a traumatic brain injury (TBI) with headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri which granted service connection for a TBI with headaches at a noncompensable disability evaluation, effective October 7, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal. 

The Board notes that in recent years, the state of medical knowledge concerning the effects of TBIs has substantially increased.  Effective October 23, 2008, VA revised the criteria for evaluating TBIs which evaluate cognitive functioning, emotional/behavioral functioning and physical functioning.   See, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2012).

The Veteran previously underwent VA examinations in June 2011 and April 2013.  Unfortunately, the Board finds that the previous VA examinations do not adequately address the issue of whether the Veteran has residuals apart from headaches, such as cognitive or psychiatric impairment, as a result of his head injury.  

In this regard, the Veteran contends that the most recent VA examination in April 2013 was inadequate for rating purposes.  The Board notes that the April 2013 VA examination only addressed the Veteran's physical manifestations (headaches) of his TBI disability and did not evaluate any possible cognitive or psychiatric impairment.  Notably, on VA examination in June 2011, the VA examiner opined that the Veteran did not have any cognitive difficulties as a result of his TBI.  

However, the June 2011 VA examiner also noted that the Veteran had psychiatric symptoms such as anxiety and depression.  The June 2011 VA examiner did not address whether the Veteran's psychiatric problems themselves might be related to his TBI.  Significantly, VA regulation recognizes that TBI's may be productive of psychiatric symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2012).  As such, the Board cannot rely on the June 2011 VA examiner's opinion in making a decision on this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304; see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the Board finds that a new VA examination is necessary which evaluates all aspects of his TBI as the medical evidence suggests both physical impairment (headaches) and possible emotional or behavioral impairment (depression and anxiety), related to the in-service head trauma.

On remand, a new VA TBI examination should be obtained which is conducted in accordance with current guidelines for performing such examinations.  The examiner must determine whether the Veteran has cognitive impairment, psychiatric problems, emotional/behavioral problems and physical problems associated with his TBI, and provide a complete rationale for all findings which is consistent with the evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Afford the Veteran a VA examination, for re-evaluation of the service-connected TBI with headaches disability under revised Diagnostic Code 8045.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines. 

In the examination report, the examiner must address whether the Veteran has psychiatric and/or cognitive impairment, memory loss, emotional/behavioral dysfunction (to include social interaction), and physical dysfunction, related to his TBI.  The examiner must provide a complete rationale for the opinion stated which is consistent with the evidence of record. 

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



